United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2183
                                   ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Minnesota.
Billy Durando Baynes, also known      *
as Billy Durand Baynes, also known    * [UNPUBLISHED]
as Kid,                               *
                                      *
             Appellant.               *
                                 ___________

                             Submitted: February 13, 2012
                                Filed: April 4, 2012
                                 ___________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Billy Durando Baynes pled guilty to one count of interstate transportation of
an individual for purposes of prostitution, in violation of 18 U.S.C. § 2421. The
district court1 varied below the 110-120 month advisory Sentencing Guidelines range
and sentenced Baynes to 96 months imprisonment. Baynes appeals, arguing that his
sentence is substantively unreasonable. We affirm.

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
       In support of his appeal, Baynes claims that the district court abused its
discretion in imposing the sentence because the sentence is greater than necessary to
accomplish the goals and objectives of sentencing and because the district court failed
to give sufficient weight to Baynes’s post-offense conduct of assisting the
government.

       We review the substantive reasonableness of Baynes’s sentence under a
deferential abuse-of-discretion standard. United States v. Miller, 646 F.3d 1128,
1133 (8th Cir. 2011). “‘A district court abuses its discretion when it (1) fails to
consider a relevant factor that should have received significant weight, (2) gives
significant weight to an improper or irrelevant factor, or (3) considers only the
appropriate factors but in weighing those factors commits a clear error of judgment.’”
United States v. Shakal, 644 F.3d 642, 645 (8th Cir. 2011) (quoting United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)).

       Our review of the record persuades us that the district court carefully
considered the relevant 18 U.S.C. § 3553(a) factors, gave proper weight to the factors,
and arrived at a substantively reasonable sentence. Although Baynes now claims that
his category VI criminal history was not so significant because the “last serious
felony offense was 14 years prior to the offense of conviction,” the district court
specifically noted his criminal history, recognizing that Baynes had done “pretty bad
things.” Also, Baynes argues that the offense conduct was not so severe because he
was not the person who introduced the minor to prostitution, he had helped the minor
get away from a violent pimp, and although he had taken the minor to Chicago for
prostitution, they were not successful in locating clients for the minor. The district
court also addressed this contention, noting that while Baynes had helped the minor
escape a more violent pimp, Baynes had also prostituted the minor in the Minneapolis
area and attempted to prostitute her in Chicago.




                                          -2-
       The district court also varied below the advisory Guidelines range in response
to the post-offense assistance Baynes provided to the government. Baynes assisted
the government with information about others involved in juvenile trafficking and
prostitution. In imposing the 96-month sentence, the district court stated that, had
Baynes not provide the assistance he did after his arrest, the court would have
sentenced him to the statutory maximum of 120 months imprisonment instead.
Where, as here, the district court imposes a below-Guidelines sentence, “it is nearly
inconceivable that the court abused its discretion in not varying downward still
further.” United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009). The sentence
is not made unreasonable by the district court’s refusal to go along with the 60-month
sentence proposed by Baynes. See United States v. Statman, 604 F.3d 529, 535 (8th
Cir. 2010). In the absence of any evidence suggesting abuse of discretion, we affirm
the district court’s judgment.

      We affirm.
                       ______________________________




                                         -3-